Citation Nr: 1028198	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-30 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa 
which, in part, denied service connection for GERD.

The Board, in part, denied the Veteran's claim in a March 2009 
decision.  The Veteran appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In December 2009, the 
Court remanded the issue of entitlement to service connection for 
GERD to the Board pursuant to a Joint Motion for Remand (Joint 
Motion) that had been filed by the parties.  The issue is now 
before the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

The Board notes that the Veteran's additional claims of issues of 
service connection for hearing loss, tinnitus, a low back 
disability and a left leg disability were previously remanded by 
the Board in March 2009 for additional development.  Although 
those issues remain in appellate status, the requested 
development has yet to be completed.  Therefore, those issues 
will not be discussed at this time.


REMAND

Lay Evidence

In the December 2009 Joint Motion, the parties agreed that the 
Board failed to address the Veteran's lay statements that he 
experienced acid reflux in service and continued to experience 
the same symptomatology after service.

During his September 2006 VA examination, the Veteran reported 
seeking treatment for symptoms of acid and belching.  He also 
stated he was treated with Rolaids, which provided temporary 
relief.

The Veteran submitted a statement in May 2010 in which he 
reported experiencing acid indigestion every day during his time 
in Vietnam.  He "virtually ate Rolaids" in order to tolerate 
the pain.  The Veteran's wife also submitted a statement.  She 
stated that she bought him a large quantity of Rolaids for him to 
carry at all times.  She further noted that the Veteran consumed 
this in large amounts.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Here, the Veteran is competent to report symptoms, such as 
belching and indigestion, which he experienced during service.  
Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).  The Veteran's wife is also 
competent to report what actions she took to treat the Veteran.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a person is 
competent to report that on which he or she has personal 
knowledge).

As discussed below, in light of these competency findings, 
additional development is necessary.



VA Examination

In the December 2009 Joint Motion, the parties also agreed that 
the examiner who conducted the Veteran's VA examination also 
failed to adequately address the Veteran's statements regarding 
symptomatology.

The Veteran underwent a VA examination in September 2006.  The 
Veteran reported that his symptoms began in November 1969 when he 
saw the doctor for treatment for acid and belching.  He recalled 
being prescribed Rolaids which helped temporarily.  The examiner 
noted that the service treatment records did not show an 
evaluation for acid problems, but rather showed an evaluation for 
nausea and diarrhea, treated with Kaopectate.  The Veteran did 
not recall this.  The Veteran further reported having problems 
with reflux since Vietnam and taking Rolaids for years.  The 
examiner noted that private treatment records reflected a history 
of GI distress treated with Tums.  The examiner also noted the 
Veteran's January 2000 complaint of food getting stuck in the 
esophagus.  The examiner rendered a diagnosis of GERD.  However, 
she was unable to determine whether the Veteran's current 
digestive condition was the same as the one he experienced during 
service without resorting to mere speculation.  Her basis for 
this opinion is the incongruity between the symptoms and 
treatment the Veteran reported having in service and the symptoms 
and treatment reflected in the service treatment records.

During the pendency of the Veteran's appeal, the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that, in 
general, it must be clear on the record that the inability to 
opine on questions of diagnosis and etiology is not the first 
impression of an uninformed examiner, but rather an assessment 
arrived at after all due diligence in seeking relevant medical 
information that may have bearing on the requested opinion.  
Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the 
Board can rely on an examiner's conclusion that an etiology 
opinion would be speculative, the examiner must explain the basis 
for such an opinion or the basis must otherwise be apparent in 
the Board's review of the evidence.  Id at 390.

Here, it is not entirely clear whether additional information 
could have some bearing on the examiner's ability to form an 
opinion.  Moreover, the examiner did not provide an opinion as to 
whether the Veteran's current GERD is etiologically related to 
his documented complaints of diarrhea and nausea in service.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr at 312.  In light of these considerations, the 
Board finds that a new examination is necessary in order to 
obtain a more complete opinion which addresses all of the medical 
and lay evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to whether it is at least as 
likely as not that his diagnosed GERD was 
incurred in or is otherwise related to 
service.  All indicated tests and studies 
should be accomplished, and the examiner 
should comply with the instructions above.  
The examiner should review the file, 
including all of the medical and lay evidence 
of record, and address the following:

A.  Identify whether it is at least as 
likely as not that the Veteran's GERD was 
incurred in or is otherwise related to 
service; and

B.  Identify whether it is at least as 
likely as not that the Veteran's 
documented complaints of nausea and 
diarrhea during service were 
manifestations of his current GERD 
disability.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

2.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2009).

3.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the claims based on all the 
evidence of record, including any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


